                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


IN RE SYNGENTA AG MIR 162 CORN
                                                           MDL No. 2591
LITIGATION,

THIS DOCUMENT RELATES TO:
                                                           Case No. 16-2788-JWL
    Louis Dreyfus Company Grains
    Merchandising LLC v. Syngenta AG, et al.
    No. 16-2788-JWL



                                          ORDER

        On November 30, 2018, the undersigned U.S. Magistrate Judge, James P. O’Hara,

took under advisement a motion filed by Syngenta (ECF No. 128) to join as plaintiffs five

corporate entities affiliated with the current plaintiff, Louis Dreyfus Company Grains

Merchandising LLC (“LDC”) (see ECF No. 153). The motion argued the affiliated entities

are necessary parties to this action because they are seeking to recover the same damages,

based on the same alleged facts, in a Minnesota state court lawsuit as LDC is here. Finding

the record lacking on the damages claimed by each plaintiff in each case, the undersigned

directed the parties to confer and attempt to reach a stipulation regarding the nature, extent,

and amount of damages claimed by each plaintiff in each case. The court set December

10, 2018, as the deadline for filing such a stipulation.

        LDC has filed a motion for extension of the deadline (ECF No. 157). The motion

is granted in part. The court extends the deadline for the parties to file a stipulation
                                              1
O:\ORDERS\16-2788-JWL-157.docx
regarding the nature, extent, and amount of damages claimed by each plaintiff in each case

to December 18, 2018. Regarding LDC’s expressed concern that the precise amounts of

damages cannot be determined until its experts complete their calculations and reports, the

court directs that the stipulation should include LDC’s best estimates, reached in good faith,

of the approximate amounts of damages, rounded to the nearest million-dollar.

        IT IS SO ORDERED.

        Dated December 11, 2018, at Kansas City, Kansas.

                                            s/ James P. O=Hara
                                           James P. O=Hara
                                           U.S. Magistrate Judge




                                              2
O:\ORDERS\16-2788-JWL-157.docx
